By the Court, Jewett, J.
There is no ground under the practice for a long time well settled to entitle the defendant’s attorney to more than $10 costs in all the causes. .These motions were in fact, as it was proper that they should have been, consolidated; the same person is plaintiff in each cause, and although the defendants are different, the attorneys in each cause are the same; the motion made in each is upon the same grounds, 'and is supported by the same facts. The defendant’s attorney has lost nothing by consolidating the motions, for if- they had been sustained by a set of papers in each case, no more than $10 could have been allowed him for all the motions, as it would have been unnecessary that each motion should have been sustained by a distinct set of papers. (Jackson v. Keller, 18 John. 310; Jackson v. Clark, 4 Cowen, 532; Jackson v. Garnsey, 3 id. 385; Jerome v. Boeram, 1 Wend. 293.) (a)
Ordered accordingly.

 This point was too well settled when such costs were taxed by items to require to be again noticed in the reports, and this case is published simply to shew that the limitation of the costs of the moving party to $10 upon each motion does not change the rule.